10-4623-cv
Swiatkowski v. Citibank



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

  RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
  SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
  FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
  CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
  EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
  “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
  ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 16th day of November, two thousand eleven.

PRESENT:
            Robert D. Sack,
            Peter W. Hall,
            Raymond J. Lohier, Jr.,
                   Circuit Judges.
__________________________________________

Lidia Swiatkowski,

                  Plaintiff-Appellant,

                          v.                                        10-4623-cv

Citibank, jointly and severally DBA Citigroup, DBA
Citimortgage, DBA (CMI) Servicing Agent, et al.,

            Defendants-Appellees.
__________________________________________

FOR APPELLANT:                   Lidia Swiatkowski, pro se, Massapequa, NY.

FOR APPELLEES:                   Bennett R. Katz, Katz & Rychick P.C., (Stephen Pippenger, of
                                 counsel), New York, NY.
          Appeal from a judgment of the United States District Court for the Eastern District of

New York (Bianco, J.).

          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Lidia Swiatkowski, proceeding pro se, appeals from the district court’s

judgment granting the defendants’ motion to dismiss her complaint as barred by the Rooker-

Feldman doctrine and the doctrines of collateral estoppel and res judicata. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          In reviewing the dismissal of a complaint for lack of subject matter jurisdiction under

Fed. R. Civ. P. 12(b)(1) and for failure to state a claim under Fed. R. Civ. P. 12(b)(6), this Court

reviews a district court’s factual findings for clear error and its legal conclusions de novo,

construing the complaint liberally, accepting all factual allegations therein as true, and drawing

all reasonable inferences in plaintiff’s favor. See Morrison v. Nat’l Australia Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008) (Rule 12(b)(1)); Chambers v. Time Warner, Inc., 282 F.3d 147, 152

(2d Cir. 2002) (Rule 12(b)(6)). In adjudicating a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), courts may consider “evidence outside the pleadings.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Moreover, “where public records

that are integral to a . . . complaint are not attached to it, the court, in considering a Rule 12(b)(6)

motion, is permitted to take judicial notice of those records.” Roth v. Jennings, 489 F.3d 499,

509 (2d Cir. 2007).




                                                   2
       Having conducted an independent and de novo review of the record in light of these

principles, we affirm the district court’s judgment for substantially the same reasons stated by

that court in its thorough and well-reasoned decision. Swiatkowski attempts to avoid application

of the Rooker-Feldman doctrine by asserting that she is challenging the defendants’ conduct in

bankruptcy court in litigating a proof of claim, as opposed to their conduct in state court

foreclosure proceedings. The validity of the proof of claim at issue, however, depended entirely

on the validity of the underlying state court foreclosure judgment such that a decision in

Swiatkowski’s favor would effectively amount to “declar[ing] the state court judgment

fraudulently procured and thus void.” See Kropelnicki v. Siegel, 290 F.3d 118, 129 (2d Cir.

2002), narrowed on other grounds by Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280 (2005). Swiatkowski’s assertion, in fact, supports the district court’s conclusion that her

claims were barred by the doctrines of collateral estoppel and res judicata in light of

determinations made in the bankruptcy proceedings.

        We have considered Swiatkowski’s other arguments on appeal and have found them to

be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3